Citation Nr: 0923898	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart condition.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for an arthritic 
condition.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs





WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.  He also had several periods of active duty 
for training in the Navy Reserve both before and after these 
dates.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).

The Veteran and his spouse presented testimony before the 
undersigned in March 2009.  A transcript of this hearing has 
been associated with the Veteran's VA claims folder.  The 
Veteran submitted additional medical evidence directly to the 
Board at the hearing.  He has waived review of this evidence 
by the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304(c) (2008).

The Board advanced the case on its docket in May 2009 due to 
the Veteran's advanced age.  See 38 C.F.R. § 20.900(c) 
(2008).

As detailed below, the Board is granting the Veteran service 
connection for right ear hearing loss and reopening his 
service-connection claim for a heart condition.  The service-
connection claim for a heart condition (on the merits) and 
the Veteran's service-connection claims for sleep apnea and 
an arthritic condition are addressed in the REMAND portion of 
the decision below and are REMANDED to the AOJ via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to 
whether the Veteran's current right ear hearing loss is 
causally related to his military service.  

2.  An unappealed March 1982 rating decision denied the 
Veteran service connection for a heart condition, 
characterized as sinus arrhythmia and a functional heart 
murmur.

3.  The evidence associated with the claims file subsequent 
to the March 1982 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a heart condition on the merits.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

2.  The March 1982 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  New and material evidence having been submitted, the 
claim for service connection for a heart condition is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the 
duties to notify and assist with respect to the Veteran's 
service-connection claim for right ear hearing loss, 
as required by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  To the extent that there may be any 
deficiency of notice or assistance with respect to that 
issue, there is no prejudice to the Veteran in proceeding 
with the appeal given the favorable nature of the Board's 
decision.

Moreover, to the extent that there may be any deficiencies of 
notice or assistance regarding the issue of whether new and 
material evidence has been received to reopen the Veteran's 
service-connection claim for a heart condition, such 
deficiencies are moot as the Board is reopening and remanding 
the claim herein.  Further discussion of VA's duties to 
notify and assist will be included in a later decision should 
the claim be denied on the merits following remand.

II.  Service Connection for Right Ear Hearing Loss

The Veteran contends that while serving aboard an aircraft 
carrier during his period of active duty he was exposed to 
noise from aircraft engines and naval gunfire, and that such 
led to his current right ear hearing loss.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including organic 
disabilities of the nervous system such as sensorineural 
hearing loss, when manifested to a compensable degree within 
the initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

There is medical evidence that the Veteran currently has 
right ear hearing loss as defined by VA.  On VA audiometric 
examination in July 2007, the auditory threshold at 4000 
Hertz was 40 decibels and the right ear speech recognition 
score was 92 percent.  See 38 C.F.R. § 3.385 (2008).  The 
first Hickson element has clearly been satisfied.

With respect to the second Hickson element, as noted above, 
the Veteran indicated that he was exposed to loud noise from 
aircraft engines and naval gunfire in service.  The Veteran's 
service records indicate that he served aboard the aircraft 
carriers U.S.S. Randolph and U.S.S. Leyte.  Given the 
Veteran's presence on an aircraft carrier, his exposure to 
noise from aircraft engines and naval gunfire is likely.  
Indeed, the Veteran has already been granted service 
connection for left ear hearing loss and tinnitus based on 
such noise exposure.  The second Hickson element has 
therefore also been met.

The key inquiry is the final Hickson element, medical nexus.  
There are of record three medical opinions concerning the 
etiology of the Veteran's right ear hearing loss: that of the 
July 2007 VA examiner, and those of Drs. C.C. and K.S, the 
Veteran's private physicians.  After reviewing the Veteran's 
claims file and conducting audiometric testing of the 
Veteran, the VA examiner concluded that the Veteran's right 
ear hearing loss was "not due to excessive noise exposure in 
the service."  

Drs. C.C. and K.S., on the other hand, arrived at the 
opposite conclusion.  In a June 2007 letter, Dr. C.C. opined 
that the Veteran's "unprotected noise exposure caused 
auditory trauma while working on board [an] aircraft carrier 
and contributed to his current noise induced hearing loss."  
In a February 2009 consultation report, Dr. K.S. likewise 
opined that the Veteran's hearing loss is "most likely a 
combination of auditory trauma while . . . in the military 
and secondary presbycusis."  

After reviewing the opinion of the July 2007 VA examiner and 
the opinions of Drs. C.C. and K.S. in light of the Veteran's 
entire medical history, the Board finds each opinion to be of 
equal probative value.  Each opinion was provided by a 
competent medical specialist, was rendered after audiometric 
examination and/or review of the Veteran's relevant medical 
history, and has some plausible basis in the record.  The 
Board can discern no reason to favor the VA examiner's 
opinion over that of Drs. C.C. and K.S. or vice versa.  

The Board notes, however, that the negative nexus opinion 
from the VA examiner appears to be based primarily on the 
fact that the Veteran did not exhibit right ear hearing loss 
on private examination in 2004.  Such finding is in apparent 
reference to audiometric testing of the Veteran conducted by 
his private audiologist in October of that year.  Although 
such testing did not demonstrate right ear hearing loss which 
would satisfy the requirements of 38 C.F.R. § 3.385, the 
audiologist who conducted the testing noted that at least 
"mild" right ear hearing loss was present at 4000 Hertz.  
Thus, while the Veteran's right ear hearing loss may not have 
been particularly severe in October 2004, there is some 
indication in the record that the Veteran was experiencing at 
least mild right ear hearing loss at that time.  

In any event, even if the Veteran did not exhibit right ear 
hearing loss in 2004, such would not by itself preclude the 
grant of service connection.  Pertinent regulations do not 
require that hearing loss be diagnosed in service or within a 
set time period thereafter for service connection to be 
granted.  The regulations specifically allow for service 
connection to be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008); see also Hensley 
v. Brown, 5 Vet. App. 155, 158 (1993).  Accordingly, the mere 
fact that audiometric testing immediately following 
discharge, or even as recently as 2004, showed either normal 
hearing, or only mild right ear hearing loss, does not 
preclude the grant of service connection.  

In the instant case, the opinions of Drs. C.C. and K.S. 
conclude that the Veteran's bilateral hearing loss is the 
product of excessive noise exposure in service.  As explained 
above, the opinion of these physicians is of at least equal 
probative value as that of the July 2007 VA examiner who 
reached the opposite conclusion.  Therefore, resolving any 
remaining doubt in the Veteran's favor, the Board finds that 
the Veteran's right ear hearing loss is causally related to 
his period of active duty.  See generally 38 C.F.R. § 3.102 
(2008) (noting that reasonable doubt is to be resolved in 
claimant's favor); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990) (observing that a claimant "need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail").  The third Hickson 
element has therefore also been met and service connection 
for right ear hearing loss is warranted.  To this extent, the 
appeal is granted.  

III.  New and Material Evidence - Heart Condition

The Veteran's appeal regarding a heart condition arises out 
of his contention that he had cardiovascular disability on 
entry into active duty which was aggravated therein.  

By a February 1982 rating decision, the RO denied service 
connection for a heart condition, characterized as sinus 
arrhythmia and a functional heart murmur, on the basis that 
the condition pre-existed service and was not aggravated 
therein.  A March 1982 rating decision subsequently denied 
service connection based on essentially the same reasoning.  
The RO notified the Veteran of this rating decision and of 
his appellate rights in a letter dated March 18, 1982.  He 
did not appeal, and the March 1982 rating decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

In October 2004, the Veteran again sought service connection 
for a heart condition.  An April 2005 rating decision 
subsequently denied the claim, and this appeal followed.  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously-
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  When determining whether a claim should be 
reopened, the credibility of the newly-submitted evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence of record at the time of the March 1982 rating 
decision primarily consisted of the Veteran's service 
treatment records and a February 1982 statement from the 
Veteran's private physician, Dr. D.H.  Included in the 
Veteran's service treatment records are records from a period 
of Navy Reserve service prior to the commencement of the 
Veteran's active duty service in February 1953.  The Navy 
Reserve treatment records include a May 1950 cardiology 
consultation which noted that the Veteran had a "normal 
heart," but exhibited "marked" sinus arrhythmia and a 
basal systolic murmur.  Records from May 1950 also note the 
Veteran's report of a history of heart palpitations.  

The Veteran's entrance examination for his period of active 
duty likewise notes his complaints of a history of heart 
palpitations, particularly when "greatly excited."  The 
examining physician, however, found the Veteran's heart and 
vascular system to be within normal limits.  

The remainder of the Veteran's service treatment records for 
his period of active duty are silent for complaint, 
treatment, or diagnosis of a heart condition.  The heart and 
vascular system were specifically found to be within normal 
limits on examination in May 1954 and on separation.  

Medical records from an additional period of Navy Reserve 
service following separation from active duty likewise 
include findings of a normal heart and vascular system on 
examination in May 1958, February 1961, March 1962, and 
August 1962.  At the May 1958 examination, the Veteran again 
reported a history of heart palpitations, but indicated he 
did not have heart palptitations on examination in February 
1961, March 1962, and August 1962.

The February 1982 statement from Dr. D.H., which was of 
record at the time of the March 1982 rating decision, noted 
the presence of probable mitral valvular disease but made no 
reference to the condition's potential relationship to 
service.

As explained above, based on this evidence the March 1982 
rating decision denied the Veteran service connection for a 
heart condition, characterized as sinus arrhythmia and a 
functional heart murmur, on the basis that the condition pre-
existed service and was not aggravated therein.  

Evidence obtained in connection with the attempt to reopen 
includes multiple letters from the Veteran's private 
cardiologist, Dr. C.M.  In a January 2008 letter, 
Dr. C.M. concluded that the Veteran has "severe valvular 
heart disease secondary to [r]heumatic fever in childhood," 
and that the Veteran's time in service likely aggravated the 
condition.  Dr. C.M. further opined in subsequent letters 
dated in September 2008 and March 2009 that sleep deprivation 
from night watches and flight operations, constant fatigue, 
physical exertion during general quarters drills, and having 
chest pressure and palpitations throughout the entirety of 
service were the aggravating factors which worsened the 
Veteran's pre-existing heart condition.  

The three letters from Dr. C.M. are new in that they were not 
of record at the time of the March 1982 rating decision.  For 
purposes of determining whether the claim should be reopened, 
the Board will presume the credibility of this evidence.  
See Justus, supra.  Significantly, the letters from Dr. C.M. 
are also material because they indicate that the Veteran had 
a heart condition on service entrance which was aggravated 
therein.  As noted above, evidence showing in-service 
aggravation of the Veteran's heart condition had previously 
been lacking and served as the primary basis for the prior 
denial of service connection.  

Because new and material evidence has been submitted, the 
previously-denied service-connection claim for a heart 
condition is reopened and consideration may be given to the 
entire evidence of record without regard to any prior 
denials.  However, as discussed in greater detail below, 
further evidentiary development is necessary in connection 
with the now-reopened claim.  


ORDER

Service connection for right ear hearing loss is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a heart condition is 
reopened; to this extent only, the appeal is granted.


REMAND

Although the newly-obtained medical evidence is sufficient to 
reopen the Veteran's service-connection claim for a heart 
condition, additional development is required before the 
Board can adjudicate this claim and the Veteran's service-
connection claims for sleep apnea and an arthritic condition 
on the merits.  The Board will discuss each of its reasons 
for remand in turn.

Reasons for remand

VCAA

In addition to his direct service-connection claims regarding 
a heart condition and sleep apnea, the Veteran also appears 
to be contending that secondary service connection is 
warranted for these disabilities.  In a VA Form 21-526 
received in October 2004, the Veteran contended that his 
heart condition was being aggravated by sleep apnea.  At the 
May 2009 Board hearing, the Veteran's representative also 
seemed to contend that the opposite is true, namely that the 
Veteran's sleep apnea was being either caused or aggravated 
by his heart condition.  See Board Hearing Tr. at 2.  
Although the VCAA letters sent to the Veteran regarding his 
service-connection claims for a heart condition and sleep 
apnea address how to substantiate these claims on a direct 
basis, they do not address the secondary service connection 
theory.  The case must therefore be remanded so that a proper 
VCAA notice letter addressing secondary service connection 
can be sent to the Veteran.  See generally Kent v. Nicholson, 
20 Vet. App. 1, 12 (2006) (observing that incomplete 
information can render a VCAA notice letter inadequate).  

Private Treatment Records

Throughout the course of the instant appeal, the Veteran has 
submitted multiple nexus opinion letters from his private 
cardiologist, Dr. C.M., and from his private chiropractors, 
Drs. D.B. and J.A.  In a March 2009 letter, Dr. C.M. noted 
that he had treated the Veteran for "the last 18 years."  
Dr. D.B. likewise noted in a January 2009 letter that he had 
rendered chiropractic treatment to the Veteran "since 
approximately 1973."  Dr. J.A. also made reference to an 
extensive "chiropractic, neurological, and orthopedic 
evaluation" conducted in August 2006, which was apparently 
accompanied by "x-rays of [the] entire spine."  

Despite these references to an extensive treatment history, 
the Veteran's claims file contains only three pages of 
treatment records from Dr. C.M., each of which is dated in 
1999.  No treatment records from Drs. D.B. and J.A. have been 
obtained.  Because records from each of these clinicians 
could shed considerable light on the nature and etiology of 
the Veteran's claimed heart and arthritic conditions, 
such records should be obtained on remand with any needed 
assistance from the Veteran.

The Veteran also indicated that he received treatment from 
the Fairfield Medical Group for various medical problems, 
including his claimed heart condition, from 1968 to 1994.  
The Veteran submitted a VA Form 4142 authorizing VA to obtain 
these records in October 2004, but it does not appear that a 
request was made to obtain them.  The RO thereafter asked the 
Veteran to complete an updated VA authorization form for the 
Fairfield Medical Group in January 2007, but such has not 
been submitted.  With any needed assistance from the Veteran, 
on remand additional attempts should also be made to retrieve 
these records.  

Medical Examinations

A. Heart Condition

The Veteran has not been afforded a VA examination to assess 
the nature and etiology of his heart condition.  Although the 
Veteran submitted multiple statements from Dr. C.M. 
suggesting that he had a heart condition on entry into active 
duty which was aggravated therein, the actual etiology of the 
Veteran's heart condition remains somewhat obscure.  

Dr. C.M. noted that the Veteran's aortic and mitral valves 
were damaged as a result of rheumatic fever during childhood.  
The same physician made reference to "a documented illness 
at an age of 7-8 with high fever requiring [the Veteran] to 
be out of school for six months, which probably represents 
rheumatic fever."  However, it is unclear from the record 
what "documented illness" Dr. C.M. is referring to.  While 
the Veteran noted having suffered from tonsillitis, whooping 
cough, mumps, measles, and the chicken pox during childhood 
at the start of his period of Navy Reserve service, he 
specifically indicated that he had never been treated for 
rheumatic fever.  Service treatment records include several 
other similar notations.  Dr. C.M. provided essentially no 
explanation or underlying rationale which would help the 
Board more fully understand this aspect of his opinion.  
See generally Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (noting that whether the physician provides the basis 
for his/her opinion goes to the weight or credibility of the 
evidence).

Dr. C.M. also noted several factors which he believes 
aggravated the Veteran's underlying heart condition, 
including sleep deprivation from nighttime watches and flight 
operations, constant fatigue, running the length of his ship 
during general quarters drills, and chest pressure and 
palpitations.  However, Dr. C.M.'s opinion in this regard 
made almost no reference to the Veteran's service treatment 
records which are largely silent for treatment or diagnosis 
of a heart condition.  As noted above, while service 
treatment records note sinus arrhythmia, a heart murmur, and 
complaints of heart palpitations at the beginning of the 
Veteran's period of Navy Reserve duty, such records routinely 
note the Veteran's heart and vascular condition to be within 
normal limits.  Moreover, the Veteran's reserve treatment 
records following his period of active duty include the 
Veteran's own notation in February 1961, March 1962, and 
August 1962 that he was not then experiencing heart 
palpitations.  Dr. C.M.'s failure to account for this 
evidence or explain his conclusions in light of such evidence 
limits the probative value of his opinion.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the 
mere conclusion by a medical doctor is insufficient to allow 
the Board to make an informed decision as to what weight to 
assign to the doctor's opinion").

Because considerable questions remain regarding the potential 
relationship between the Veteran's heart condition and his 
military service, on remand an examination should be 
conducted and opinion obtained which adequately addresses the 
Veteran's pertinent medical history.




B. Sleep Apnea 

The Veteran also claims that his current sleep apnea had its 
genesis in service.  He specifically argues that he had 
severe sleep problems and fatigue in service, and that such 
represented the onset of the condition.  As outlined above, 
the Veteran alternatively claims that his sleep apnea was 
either caused or aggravated by his heart condition (which he 
also believes should be service connected).  

The Veteran has not been afforded a VA examination during the 
course of his appeal to address the relationship between his 
sleep apnea and active duty, and none of the remaining 
medical evidence of record addresses this issue.  While the 
Veteran submitted a statement from Dr. S.A. in March 2009 
suggesting that the Veteran's sleep apnea has aggravated his 
heart condition, the same physician made no reference to the 
potential relationship between sleep apnea and service.  As 
such, the Veteran should also be afforded a VA examination on 
remand to address the nature and etiology of his sleep apnea 
and its relationship to service and/or his heart condition.  
See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006).

C. Arthritic Condition

The Veteran also claims to have an arthritic condition which 
had its onset during military service.  He specifically 
contends that he had multiple falls from a ship's ladder in 
service and a separate incident in which he tripped over a 
cable on the deck of an aircraft carrier.  He essentially 
contends that these falls led to degenerative changes in 
multiple joints, although it is unclear from the record 
exactly what joints the Veteran claims are the result of in-
service injury.

Although the Veteran has submitted statements from Drs. J.A. 
and D.B. which relate his current musculoskeletal problems to 
service, the opinion letters from these clinicians leave 
several unanswered questions.  While Dr. J.A. noted that the 
Veteran complained of leg, arm, shoulder, back, and neck 
pain, he did not specify which, if any, of those joints 
exhibit arthritis.  Moreover, while Dr. J.A. appears to 
relate the Veteran's alleged back disability to "traumatic 
episodes," he did not provide any detail as to the nature of 
such episodes.  It is also somewhat unclear from Dr. J.A.'s 
statement if the remainder of the Veteran's joint pains are 
related to service, or only those pertaining to the back.  

While Dr. D.B.'s opinion letters arguably offer more detail 
than those of Dr. J.A., they too leave residual questions 
regarding the precise nature and etiology of the Veteran's 
claimed arthritic condition.  Although Dr. D.B. noted the 
presence of degenerative arthritis in the neck, back, 
shoulders, and knees, the remainder of the record suggests 
that arthritis is also present in other joints such as the 
left hip and hands.  Dr. D.B. did not render an opinion as to 
the relationship between any potential disability of those 
joints and service.  Additionally, Dr. D.B. did not identify 
the spinal segments which exhibited arthritis, and did not 
describe the nature of the degenerative changes in the knees 
and shoulders.  

Drs. D.B. and J.A. also did not discuss important pieces of 
evidence included in the Veteran's service treatment records, 
and it is unclear if either clinician had access to these 
records.  The Veteran's service treatment records are 
essentially negative for complaint, treatment, or diagnosis 
of arthritis or any other musculoskeletal condition.  On 
health questionnaires the Veteran completed both in the 
reserves and during active duty, he routinely indicated that 
he had no history of arthritis, bone or joint deformity, 
lameness, or a painful or "trick" shoulder or knee.  The 
failure of Drs. D.B. or J.A. to account for this crucial 
evidence limits the probative value of their opinions.  See 
Stefl, supra.  

In short, because considerable questions remain regarding the 
precise nature and etiology of the Veteran's claimed 
arthritic condition and its relationship to service, on 
remand an examination should also be scheduled to more 
adequately address these questions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran with a notice 
letter regarding his service-connection 
claims for a heart condition and sleep 
apnea that complies with the notification 
requirements of the VCAA.  Such letter 
should specifically advise the Veteran of 
the information and evidence needed to 
substantiate his service-connection 
claims on a secondary basis.

2.  With any needed assistance from the 
Veteran, obtain all treatment records 
relating to the Veteran from the 
Fairfield Medical Group and Drs. C.M., 
D.B., and J.A.  If the records are not 
obtainable, the Veteran should be 
notified and the claims file clearly 
documented.

3.  After completing the development 
requested in items 1 and 2, schedule the 
Veteran for an examination with an 
appropriately-qualified clinician to 
determine the nature and etiology of his 
heart condition.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination of the Veteran and 
performing any clinically-indicated 
diagnostic testing, the examiner should 
render an opinion as to the following 
questions:

a.) What, if any, cardiovascular 
disabilities were present on the 
Veteran's entry into active duty in 
February 1953?

b.) For each cardiovascular disability 
the examiner identifies as being present 
on the Veteran's entry into active duty, 
was such disability aggravated beyond the 
normal course of the condition during the 
Veteran's military service?  

c.) Does the Veteran currently have any 
cardiovascular disability that was not 
present on entry into active duty, but 
that was incurred therein?

d.) Was the Veteran's heart condition 
either caused or aggravated by sleep 
apnea?

e.) Was the Veteran's sleep apnea either 
caused or aggravated by his heart 
condition?

A report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the Veteran's medical 
record.

4.  After completing the development 
requested in items 1 and 2, schedule the 
Veteran for an examination with an 
appropriately-qualified clinician to 
determine the nature and etiology of his 
claimed sleep apnea.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination of the Veteran and 
performing any clinically-indicated 
diagnostic testing, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e. 50 percent 
or greater) that the Veteran's sleep 
apnea was either caused or aggravated by 
his military service.  If the examiner 
determines that the Veteran's sleep apnea 
is not directly related to service, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e. 50 percent or greater) that the 
Veteran's sleep apnea was either caused 
or aggravated by his heart condition.  A 
report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the Veteran's medical 
record.

5.  After completing the development 
requested in items 1 and 2, schedule the 
Veteran for an examination with an 
appropriately-qualified clinician to 
determine the nature and etiology of his 
claimed arthritic condition.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination of the Veteran and 
performing any clinically-indicated 
diagnostic testing, the examiner should 
identify each joint which currently 
exhibits arthritis.  For each joint found 
to be arthritic, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e. 50 percent 
or greater) that such was either caused 
or aggravated by the Veteran's military 
service.  A report of the examination 
should be prepared and associated with 
the Veteran's VA claims folder.  
The examiner is requested to explain any 
opinion provided, and to include 
supporting references to the Veteran's 
medical record.

6.  Thereafter, and after performing any 
additional development deemed necessary, 
readjudicate the issues of service 
connection for a heart condition, sleep 
apnea, and an arthritic condition.  If 
any of the benefits sought on appeal 
remain denied, in whole or in part, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


